Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21656 BlackRock Global Energy and Resources Trust (Exact name of registrant as specified in charter) 100 Bellevue Parkway, Wilmington, DE 19809 (Address of principal executive offices) (Zip code) Robert S. Kapito, President BlackRock Global Energy and Resources Trust 40 East 52nd Street, New York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code: 888-825-2257 Date of fiscal year end: October 31, 2007 Date of reporting period: January 31, 2007 Item 1. Schedule of Investments. The Registrants unaudited schedule of investments as of the close of the reporting period pursuant to Rule 30b1-5 under the Investment Company Act of 1940 is as follows: PORTFOLIO OF INVESTMENTS (unaudited) JANUARY 31, 2007 BlackRock Global Energy and Resources Trust (BGR) (Percentage of Net Assets) Shares Description Value LONG-TERM INVESTMENTS97.3% Common Stocks97.3% Chemicals1.2% Potash Corp. of Saskatchewan $ Coal12.2% 1 Arch Coal, Inc. 1 Consol Energy, Inc. Massey Energy Co. Natural Resource Partners LP Peabody Energy Corp. Penn Virginia GP Holdings LP Penn Virginia Resource Partner Total Coal Commercial Services0.4% Eveready Income Fund Electric0.7% Dominion Resources, Inc. Gas3.4% 1 Atmos Energy Corp. Keyera Facilities Income Fund NiSource, Inc. South Jersey Industries, Inc. Total Gas Iron & Steel0.3% Tenaris S.A. (ADR) Metal0.5% Vallourec, Inc. Mining3.9% 1 BHP Billiton Ltd. (ADR) Cameco Corp. Goldcorp, Inc. NovaGold Resources, Inc. Rio Tinto Plc Rio Tinto Plc (ADR) Royal Gold, Inc. Teck Cominco Ltd., Class B Zinifex Ltd. Total Mining Oil & Gas44.3% 2 Acergy S.A. 2 Acergy S.A. (ADR) 1 Anadarko Petroleum Corp. ARC Energy Trust Baker Hughes, Inc. Baytex Energy Trust BG Group Plc 1 BJ Services Co. Bonavista Energy Trust 2 Cameron Intl. Corp. 1 Canadian Natural Resources Ltd. Chesapeake Energy Corp. 2 Compton Petroleum Corp. ConocoPhillips 2 Core Laboratories N.V. Devon Energy Corp. 1 Diamond Offshore Drilling, Inc. EnCana Corp. Enerplus Resources Fund ENSCO Intl., Inc. EOG Resources, Inc. 1 BlackRock Global Energy and Resources Trust (BGR) (continued) (Percentage of Net Assets) Shares Description Value Oil & Gas(cont'd) Exxon Mobil Corp. $ 2,489,760 2 Fairquest Energy Ltd. 2 FMC Technologies, Inc. Focus Energy Trust 2 Forest Oil Corp. GlobalSantaFe Corp. Grant Prideco, Inc. 2 Helix Energy Solutions Group, Inc. Helmerich & Payne, Inc. 2 Hercules Offshore, Inc. Hess Corp. Husky Energy, Inc. Marathon Oil Corp. 2 Mariner Energy, Inc. 2 Nabors Industries Ltd. 2 National Oilwell Varco, Inc. 2 Newfield Exploration Co. Noble Energy, Inc. Norsk Hydro ASA Penn West Energy Trust Petroleo Brasileiro S.A. (ADR) Precision Drilling Corp. Progress Energy Trust Saipem S.p.A. 2 Savanna Energy Services Corp. SBM Offshore N.V. Schlumberger Ltd. 2 Southwestern Energy Co. Statoil ASA Statoil ASA (ADR) Suncor Energy, Inc. Talisman Energy, Inc. Total S.A. (ADR) 2 Transocean, Inc. Trican Well Service Ltd. Vermilion Energy Trust 2 Weatherford Intl. Ltd. Zargon Energy Trust Total Oil & Gas Pipelines24.2% AltaGas Income Trust 1 Boardwalk Pipeline Partners LP Crosstex Energy LP 1 Energy Transfer Partners LP Enterprise Products Partners LP Equitable Resources, Inc. 2 Kinder Morgan Management LLC Magellan Midstream Partners LP Oneok Partners LP Oneok, Inc. Pembina Pipeline Income Fund Plains All American Pipeline LP Questar Corp. Spectra Energy Income Fund TEPPCO Partners LP Valero LP Williams Partners LP Total Pipelines Transportation6.2% AP Moller-Maersk A/S Aries Maritime Transport Ltd. Double Hull Tankers, Inc. Nordic American Tanker Shipping Seaspan Corp. 2 BlackRock Global Energy and Resources Trust (BGR) (continued) (Percentage of Net Assets) Shares Description Value Transportation(cont'd) Ship Finance Intl. Ltd. $ Total Transportation Total Common Stocks (cost $715,977,221) MONEY MARKET FUND2.3% Fidelity Institutional Money Market Prime Portfolio (cost $20,278,757) Contracts OUTSTANDING CALL OPTIONS PURCHASED0.0% Consol Energy, Inc., strike price $40, expires 02/19/07 Diamond Offshore Drilling, Inc., strike price $80, expires 03/19/07 Nabors Industries Ltd., strike price $35, expires 03/19/07 Peabody Energy Corp., strike price $50, expires 02/19/07 Transocean, Inc., strike price $80, expires 02/19/07 Suncor Energy, Inc., strike price $80, expires 02/19/07 Suncor Energy, Inc., strike price $80, expires 03/19/07 Total Outstanding Call Options Purchased (cost $400,706) Total investments before outstanding options written (cost $736,656,684 3 ) OUTSTANDING OPTIONS WRITTEN(0.4)% OUTSTANDING CALL OPTIONS WRITTEN(0.4)% ) Acergy S.A. (ADR), strike price $21, expires 03/16/07 ) ) Acergy S.A. (ADR), strike price $22.50, expires 02/19/07 ) ) Anadarko Petroleum Corp., strike price $46, expires 03/30/07 ) ) AP Moller-Maersk A/S, strike price 58 DKK, expires 03/27/07 ) ) Arch Coal, Inc., strike price $35, expires 04/23/07 ) ) Arch Coal, Inc., strike price $35, expires 07/23/07 ) ) Atmos Energy Corp., strike price $31.79, expires 03/30/07 ) ) Baker Hughes, Inc., strike price $80, expires 04/23/07 ) ) BG Group Plc, strike price 7.05 GBP, expires 02/21/07 ) ) BG Group Plc, strike price 7.50 GBP, expires 03/16/07 ) ) BHP Billiton Ltd. (ADR), strike price $45.50, expires 05/31/07 ) ) BHP Billiton Ltd. (ADR), strike price $47.50, expires 05/21/07 ) ) Cameco Corp., strike price $41, expires 03/16/07 ) ) Cameco Corp., strike price $45, expires 03/19/07 ) ) Cameco Corp., strike price $50, expires 06/18/07 ) ) Cameron Intl. Corp., strike price $60, expires 05/21/07 ) ) Canadian Natural Resources Ltd., strike price $55, expires 06/18/07 ) ) Canadian Natural Resources Ltd., strike price $55.05, expires 04/20/07 ) ) Canadian Natural Resources Ltd., strike price $55.50, expires 05/18/07 ) ) Chesapeake Energy Corp., strike price $32.50, expires 04/23/07 ) ) Chesapeake Energy Corp., strike price $35, expires 07/23/07 ) ) ConocoPhillips, strike price $70, expires 02/19/07 ) ) ConocoPhillips, strike price $70, expires 03/19/07 ) ) ConocoPhillips, strike price $75, expires 02/19/07 ) ) Consol Energy, Inc., strike price $38.50, expires 04/20/07 ) ) Consol Energy, Inc., strike price $40, expires 07/23/07 ) ) Consol Energy, Inc., strike price $41, expires 02/16/07 ) ) Core Laboratories N.V., strike price $85, expires 03/19/07 ) ) Devon Energy Corp., strike price $75, expires 04/23/07 ) ) Diamond Offshore Drilling, Inc., strike price $80, expires 02/19/07 ) ) Diamond Offshore Drilling, Inc., strike price $85, expires 03/19/07 ) ) Dominion Resources, Inc., strike price $82.50, expires 03/30/07 ) ) Dominion Resources, Inc., strike price $85, expires 04/23/07 ) ) Dominion Resources, Inc., strike price $86, expires 05/18/07 ) ) EnCana Corp., strike price $50, expires 03/19/07 ) ) EnCana Corp., strike price $50, expires 04/23/07 ) ) EnCana Corp., strike price $51, expires 04/05/07 ) ) ENSCO Intl., Inc., strike price $55, expires 03/19/07 ) ) ENSCO Intl., Inc., strike price $57.50, expires 02/28/07 ) ) EOG Resources, Inc., strike price $70, expires 03/19/07 ) ) EOG Resources, Inc., strike price $70, expires 04/23/07 ) ) EOG Resources, Inc., strike price $75, expires 04/23/07 ) ) EOG Resources, Inc., strike price $75, expires 07/23/07 ) 3 BlackRock Global Energy and Resources Trust (BGR) (continued) (Percentage of Net Assets) Contracts Description Value OUTSTANDING CALL OPTIONS WRITTEN(cont'd) ) Exxon Mobil Corp., strike price $75, expires 02/19/07 $ ) ) FMC Technologies, Inc., strike price $65, expires 03/19/07 ) ) FMC Technologies, Inc., strike price $65, expires 04/23/07 ) ) FMC Technologies, Inc., strike price $70, expires 04/23/07 ) ) Forest Oil Corp., strike price $35, expires 05/21/07 ) ) Goldcorp, Inc., strike price $32.50, expires 04/23/07 ) ) Grant Prideco, Inc., strike price $50, expires 04/23/07 ) ) Helix Energy Solutions Group, Inc., strike price $35, expires 03/19/07 ) ) Helix Energy Solutions Group, Inc., strike price $35.50, expires 04/20/07 ) ) Helmerich & Payne, Inc., strike price $26, expires 03/16/07 ) ) Helmerich & Payne, Inc., strike price $27, expires 03/30/07 ) ) Hess Corp., strike price $55, expires 02/19/07 ) ) Hess Corp., strike price $55, expires 03/19/07 ) ) Hess Corp., strike price $55, expires 05/21/07 ) ) Husky Energy, Inc., strike price 80 CAD, expires 03/19/07 ) ) Husky Energy, Inc., strike price 82 CAD, expires 02/19/07 ) ) Marathon Oil Corp., strike price $105, expires 04/23/07 ) ) Marathon Oil Corp., strike price $98.75, expires 03/30/07 ) ) Mariner Energy, Inc., strike price $22.50, expires 05/21/07 ) ) Nabors Industries Ltd., strike price $40, expires 03/19/07 ) ) National Oilwell Varco, Inc., strike price $65.50, expires 04/19/07 ) ) National Oilwell Varco, Inc., strike price $70, expires 05/21/07 ) ) Newfield Exploration Co., strike price $45.25, expires 03/30/07 ) ) Newfield Exploration Co., strike price $50, expires 03/19/07 ) ) Newfield Exploration Co., strike price $50, expires 06/18/07 ) ) Newfield Exploration Co., strike price $52.50, expires 02/28/07 ) ) Noble Energy, Inc., strike price $55, expires 02/19/07 ) ) Noble Energy, Inc., strike price $55, expires 03/19/07 ) ) Noble Energy, Inc., strike price $55, expires 05/21/07 ) ) Nordic American Tanker Shipping, strike price $35, expires 03/19/07 ) ) Norsk Hydro ASA, strike price 204.10 NOK, expires 04/03/07 ) ) NovaGold Resources, Inc., strike price $17.50, expires 03/19/07 ) ) Oneok, Inc., strike price $42.50, expires 04/23/07 ) ) Peabody Energy Corp., strike price $45, expires 03/19/07 ) ) Peabody Energy Corp., strike price $50, expires 06/18/07 ) ) Peabody Energy Corp., strike price $51, expires 02/16/07 ) ) Petroleo Brasileiro S.A. (ADR), strike price $105, expires 04/23/07 ) ) Potash Corp. of Saskatchewan, strike price $120, expires 03/19/07 ) ) Questar Corp., strike price $85, expires 04/23/07 ) ) Royal Gold, Inc., strike price $35, expires 04/23/07 ) ) Royal Gold, Inc., strike price $37, expires 02/09/07 ) ) Saipem S.p.A., strike price 19.50 EUR, expires 03/16/07 ) ) SBM Offshore N.V., strike price 27 EUR, expires 02/16/07 ) ) Schlumberger Ltd., strike price $67.50, expires 03/19/07 ) ) Seaspan Corp., strike price $25, expires 05/21/07 ) ) Seaspan Corp., strike price $26, expires 03/30/07 ) ) Ship Finance Intl. Ltd., strike price $24, expires 02/15/07 ) ) Ship Finance Intl. Ltd., strike price $25, expires 05/21/07 ) ) Southwestern Energy Co., strike price $40, expires 03/19/07 ) ) Southwestern Energy Co., strike price $41, expires 04/05/07 ) ) Statoil ASA (ADR), strike price $28.50, expires 04/30/07 ) ) Statoil ASA (ADR), strike price $30, expires 04/23/07 ) ) Suncor Energy, Inc., strike price $85, expires 02/19/07 ) ) Suncor Energy, Inc., strike price $85, expires 03/19/07 ) ) Suncor Energy, Inc., strike price $90, expires 03/19/07 ) ) Talisman Energy, Inc., strike price $17.50, expires 03/19/07 ) ) Talisman Energy, Inc., strike price $18, expires 04/20/07 ) ) Teck Cominco Ltd., Class B, strike price 95 CAD, expires 05/21/07 ) ) Tenaris S.A. (ADR), strike price $45, expires 03/19/07 ) ) Tenaris S.A. (ADR), strike price $50, expires 03/19/07 ) ) Tenaris S.A. (ADR), strike price $55, expires 03/19/07 ) ) Total S.A. (ADR), strike price $70, expires 02/19/07 ) ) Total S.A. (ADR), strike price $75, expires 05/19/07 ) ) Transocean, Inc., strike price $81, expires 03/16/07 ) 4 BlackRock Global Energy and Resources Trust (BGR) (continued) (Percentage of Net Assets) Contracts Description Value OUTSTANDING CALL OPTIONS WRITTEN(cont'd) ) Transocean, Inc., strike price $85, expires 02/19/07 $ ) ) Transocean, Inc., strike price $90, expires 02/19/07 ) ) Transocean, Inc., strike price $100, expires 05/21/07 ) ) Weatherford Intl. Ltd., strike price $43, expires 05/11/07 ) Total Outstanding Call Options Written (premium received ($3,726,443)) ) OUTSTANDING PUT OPTIONS WRITTEN0.0% ) Apache Corp., strike price $70, expires 02/19/07 ) ) BJ Services Co., strike price $26, expires 02/21/07 ) ) Diamond Offshore Drilling, Inc., strike price $70, expires 02/19/07 ) ) EOG Resources, Inc., strike price $65, expires 02/19/07 ) ) Exploration Co. of Delaware, Inc., strike price $12.50, expires 02/19/07 ) ) Exxon Mobil Corp., strike price $72.50, expires 02/19/07 ) ) GlobalSantaFe Corp, strike price $52.50, expires 02/19/07 ) ) Husky Energy, Inc., strike price 74 CAD, expires 02/19/07 ) ) Potash Corp. of Saskatchewan, strike price $130, expires 02/19/07 ) ) Schlumberger Ltd., strike price $60, expires 02/19/07 ) ) Suncor Energy, Inc., strike price $70, expires 03/19/07 ) ) Transocean, Inc., strike price $70, expires 03/19/07 ) Total Outstanding Put Options Written (premium received ($233,367)) ) Total outstanding options written (premium received ($3,959,810)) ) Total investments net of outstanding options written99.2% $ Other assets in excess of liabilities0.8% Net Assets100.0% $ 1 Security, or a portion thereof, pledged as collateral for outstanding options written. 2 Non-income producing security. 3 Cost for federal income tax purposes is $730,260,984. The net unrealized appreciation on a tax basis is $147,704,405, consisting of $167,618,245 gross unrealized appreciation and $19,913,840 gross unrealized depreciation. KEY TO ABBREVIATIONS ADR  American Depositary Receipt CAD  Canadian Dollar DKK  Danish Krone EUR  Euro GBP  British Pound NOK  Norwegian Krone. 5 Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have evaluated the Registrant's disclosure controls and procedures within 90 days of this filing and have concluded, as of that date, that the Registrants disclosure controls and procedures were reasonably designed to ensure that information required to be disclosed by the Registrant in this Form N-Q was recorded, processed, summarized, and reported within the required time periods and that information to be disclosed by the Registrant in this Form N-Q was accumulated and communicated to the Registrants management, including its principal executive and principal financial officers, as appropriate, to allow timely decisions regarding required disclosure. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a -3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications of the Registrants Principal Executive and Financial Officers pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached as EX-99.CERT. 6 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BlackRock Global Energy and Resources Trust By: /s/ Donald C. Burke Name: Donald C. Burke Title: Treasurer and Principal Financial Officer Date: March 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Robert S. Kapito Name: Robert S. Kapito Title: President and Principal Executive Officer Date: March 28, 2007 By: /s/ Donald C. Burke Name: Donald C. Burke Title: Treasurer and Principal Financial Officer Date: March 28, 2007 7
